Citation Nr: 1415920	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO. 10-45 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Entitlement to an increased rating in excess of 30 percent prior to October 30, 2011, and in excess of 50 percent from October 30, 2011, forward for a service-connected psychiatric disorder, to include bipolar disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1995 to July 1998 and in the United States Army from August 2000 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In that decision, the RO denied an evaluation in excess of 30 percent for a psychiatric disability.

By way of background, the Veteran was initially granted service connection for major depressive disorder in September 2004. However, this diagnosis was changed in April 2012 from major depressive disorder to bipolar disorder. Thus, while the October 2009 rating decision currently on appeal reflects a denial of an increased rating for major depressive disorder, the current diagnosis of bipolar disorder is a correction and continuation of that initial diagnosis.

The Board notes that the RO granted an increased rating of 50 percent for the Veteran's service-connected bipolar disorder in a May 2012 supplemental statement of the case. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has submitted evidence showing that he is unable to maintain substantially gainful employment for any meaningful period of time due to his service-connected psychiatric disorder, to include bipolar disorder. As such, the Board finds that an inferred claim of TDIU has been raised by the record and is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for TDIU. See Rice, 22 Vet. App. at 453-54. No notice regarding that claim has been provided and appropriate development has not been conducted. Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.

The issue of entitlement to TDIU requires a determination regarding the impact of the Veteran's service-connected disability on his ability to acquire and maintain substantially gainful employment. As occupational impairment is also specifically contemplated by the rating criteria used to evaluate mental disorders, a Board decision with respect to the Veteran's increased rating claim would inherently include a determination as to the occupational effect of the Veteran's psychiatric disorder. As such the Board finds that the Veteran's claim for an increased rating for a psychiatric disorder, to include bipolar disorder, is inextricably intertwined with the issue of entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the Veteran's claim for an increased rating for a service-connected psychiatric disorder must be remanded as well.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Make appropriate efforts to obtain and associate with the claims file any further private medical records identified and authorized for release by the Veteran. Also make appropriate efforts to obtain any further VA treatment records from March 2012 forward.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 


